Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 14, 2005                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

  129524                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
  _________________________________________                                                            Stephen J. Markman,
                                                                                                                      Justices
  IN RE RILEY WILLIAM BRITT, TAYLOR
  LEXUS BRITT and MYKENZIE ERIN
  BRITT, Minors.
  _________________________________________
  FAMILY INDEPENDENCE AGENCY,
            Petitioner-Appellee,
  v                                                                 SC: 129524
                                                                    COA: 260216
                                                                    Wayne CC
                                                                    Family Division: 03-417776-NA
  MELLISSA LOUISE BILBREY,
            Respondent-Appellant,
  and
  ERIC EARL BRITT,
             Respondent.
  _________________________________________/

        On order of the Court, the application for leave to appeal the August 25, 2005
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 14, 2005                    _________________________________________
           s1010                                                               Clerk